DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, insert --at least one-- before “tantalum”.
Claim 1, line 10, insert --at least one-- before “tantalum”.
Claim 1, line 11, replace “lead wire” with –leadwire--.
Claim 1, line 16, insert --at least one tantalum-- before “anode”.
Claim 1, line 19, insert --at least one tantalum-- before “anode”.
Claim 5, line 1, delete second occurrence of “.”
Claim 5, line 1, replace “3” with –4--. The examiner interprets claim 5 as if it depends from claim 4.
Claim 7, lines 1-2, the limitation, “at least two tantalum anodes” is confusing.  Are these in addition to the at least one already claimed?
Claim 7, lines 2-3, the limitation, “a cathode current collector” is confusing. Is the cathode current collector the same as the conductive substrate of claim 1?
Change the second occurrence of claim 11 to claim 12. 
Claim 11 (second occurrence) recites the limitation "the primary particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, replace “the anode” with –the at least one tantalum anode--.
Claim 22, line 5 insert –at least one—before “tantalum”.
Claim 22, line 10, insert – at least one—before “tantalum”.
Claim 22, line 16, insert --at least one tantalum-- before “anode”.
Claim 22, line 19, insert --at least one tantalum-- before “anode”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11, 13-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Djebara et al. (US 20160141110).
Regarding claim 1, Djebara et al. disclose an electrolytic capacitor for use in an implantable medical device, the electrolytic capacitor comprising:
a} a casing (20);
b) at least one tantalum anode (200) [0046] housed in the casing (20), the tantalum anode (200) comprising an anodically oxidized pellet [0047] formed from a pressed and sintered tantalum powder [0046], wherein the tantalum powder has a specific charge that range from about 11,000 µF*V/g to about 14,000 µF*V/g [0047];
c) a leadwire (220) that extends from the tantalum anode (200) to outside the casing (20), the lead wire (220) being electrically isolated from the casing;
d) a cathode (III – [0048]-[0067]) comprising a cathode material [0050] coated on at least one inner surface of the casing or coated on a conductive substrate electrically connected to the casing, the cathode material facing the anode (200); and
e) a fluidic working electrolyte (IV - [0068]) contained in the casing (20) in contact with the anode and the cathode.
Regarding claim 2, Djebara et al. disclose the at least one tantalum anode has a breakdown voltage that range from about 250 volts to about 459 volts [0069], [0093].
While Djebara et al. do not specifically state that the at least one tantalum anode has breakdown voltage that ranges 250 V to 459 V, it is understood to be an inherent feature. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).	
Regarding claim 3, Djebara et al. disclose the at least one tantalum anode is characterized as having been formed to a voltage that ranges from 270 volts to about 430 volts [0069].
Regarding claim 4, Djebara et al. disclose the tantalum powder contains primary particles having an aspect ratio of about 1 to about 4 [0038].
Regarding claim 6, Djebara et al. disclose the tantalum powder has an energy density that ranges from about 2.0 J/cm3 to about 11.0 J/cm3 [0089].
While Djebara et al. do not specifically state that the tantalum powder has an energy density that ranges from about 2.0 J/cm3 to about 11.0 J/cm3, it is understood to be an inherent feature. 
Claim 6 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 11 (first occurrence), Djebara et al. disclose the tantalum powder is nodular or angular [0037].
Regarding claim 13, Djebara et al. disclose the at least one tantalum anode has a thickness that ranges from about 0.1 millimeters to about 3.5 millimeters, and a width that ranges from about 2 to about 25 millimeters [0044].
Regarding claim 14, Djebara et al. disclose the casing is selected from the group of titanium, tantalum, nickel, molybdenum, niobium, cobalt, stainless steel, tungsten, platinum, palladium, silver, copper, chromium, vanadium, aluminum, zirconium, hafnium, zinc, iron, and mixtures and alloys thereof [0048].
Regarding claim 15, Djebara et al. disclose the cathode material is selected from an anodized-etched conductive material, a sintered active material with or without oxide contacted thereto, a double layer capacitive material, a finely divided carbonaceous material, graphite, carbon, platinum black, a redox, pseudocapacitive, an 
Regarding claim 16, Djebara et al. disclose the cathode material is selected from an oxide of a metal, a nitride of the metal, a carbon nitride of the metal, and a carbide of the metal, the metal being selected from the group of ruthenium, cobalt, manganese, molybdenum, tungsten, tantalum, iron, niobium, iridium, titanium, zirconium, hafnium, rhodium, vanadium, osmium, palladium, platinum, nickel, and lead [0050].
Regarding claim 17, Djebara et al. disclose the working electrolyte has a pH that ranges from about 5.0 to about 7.5 [0069].
Regarding claim 18, Djebara et al. disclose a separator is positioned between the anode and the cathode [0087].
Regarding claim 19, Djebara et al. dislcose the casing comprises a first casing member (14) having a face wall (20) meeting a surrounding sidewall that extends to an edge, and a second plate-shaped casing member (16) that is sealed to the edge of the surrounding sidewall of the first casing member.
Regarding claim 21, Djebara et al. disclose an implantable medical device comprising the capacitor of claim 1 [0001].
Regarding claim 22, Djebara et al. disclose an electrolytic capacitor for use in an implantable medical device, the electrolytic capacitor comprising:
a) a casing (14, 16, 20);
b) at least one tantalum anode (200) housed in the casing, the tantalum anode comprising an anodically oxidized pellet  formed from a pressed and sintered tantalum 
c) a leadwire (220) that extends from the tantalum anode (200) to outside the casing, the lead wire being electrically isolated from the casing (14, 16, 20);
d) a cathode (III – [0048]-[0067]) comprising ruthenium oxide [0050] coated on at least one inner surface of the casing (III – [0048]-[0067]) or coated on a conductive substrate electrically connected to the casing, the ruthenium oxide facing the anode; and
e) a fluidic working electrolyte (IV - [0068]) contained in the casing in contact with the anode and the cathode.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrzilek et al. (US 20180137989).
Regarding claim 1, Petrzilek et al. disclose in fig. 1, an electrolytic capacitor for use in an implantable medical device (title), the electrolytic capacitor comprising:
a} a casing (20);
b) at least one tantalum anode (200) [0021] housed in the casing (20), the tantalum anode (200) comprising an anodically oxidized pellet [0035] formed from a pressed and sintered tantalum powder [0030], wherein the tantalum powder has a specific charge that range from about 11,000 µF*V/g to about 14,000 µF*V/g [0025];
c) a leadwire (220) that extends from the tantalum anode (200) to outside the casing (20), the lead wire (220) being electrically isolated from the casing;

e) a fluidic working electrolyte (IV - [0038] – [0039]) contained in the casing (20) in contact with the anode and the cathode.
Regarding claim 12 (second occurrence of claim 11), Petrzilek et al. disclose the primary particles of tantalum have a median size that ranges from about 10 nm to about 500 nm [0025].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 20160141110) in view of Weaver (US 20190172654).
Regarding claim 5, Djebara et al. disclose the claimed invention except for the primary particles are agglomerated with sinter necks between adjacent agglomerated particles, the sinter necks having a thickness that ranges from about 200 nanometers to about 1,100 nanometers.
Weaver disclose an anode wherein primary particles are agglomerated with sinter necks between adjacent agglomerated particles, the sinter necks having a thickness that ranges from about 200 nanometers to about 1,100 nanometers [0018].
.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 20160141110) in view of Mileham (US 6,850,405).
Regarding claim 7, Djebara et al. disclose the claimed invention except for the casing houses at least two tantalum anodes with a cathode material contacted to a cathode current collector positioned between the anodes.
Mileham discloses a capacitor comprising a casing (20, 22), wherein the casing houses at least two anodes (12, 14) with a cathode material (C: 3, L: 10-23) contacted to a cathode current collector (34) positioned between the anode (12, 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Djebara et al. to include at least two tantalum anodes with a cathode material contacted to a cathode current collector positioned between the anodes, since such a modification would form a device having desired capacitance (with low ESR).

Regarding claim 20, Djebara et al. disclose the claimed invention except for the casing comprises mating clam shell-type casing members that are hermetically sealed together.
Mileham discloses a casing that comprises mating clam shell-type casing members (20, 22) that are hermetically sealed together (C: 2, L: 40-50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Djebara et al. wherein the casing comprises mating clam shell-type casing members that are hermetically sealed together, since such a modification would form a device having desired capacitance (with low ESR).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 20160141110) in view of Shekhter et al. (WO 00/67936).
Regarding claim 8, Djebara et al. disclose the claimed invention except for the tantalum powder is formed by reacting an oxide of tantalum with a reducing agent that contains magnesium, strontium, barium, cesium, calcium, aluminum, and a combination thereof.
Shekhter et al. disclose a tantalum powder that is formed by reacting an oxide of tantalum with a magnesium reducing agent (abstract). 
It would have been obvious to a  person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Djebara et al. using the tantalum powder of Shekhter et al., since such a modification would form an anode with high performance tantalum powder having high grade quality and morphology.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 2016014110) in view of Chang (US 5,448,447).
Regarding claim 9, Djebara et al. disclose the claimed invention except for the tantalum powder has a specific surface area that ranges from about 0.4 m2/g to about 1 m2/g.
Chang discloses a tantalum powder having a specific surface area of 0.4 m2/g to about 1 m2/g (example 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Djebara et al. using the tantalum powder of Chang, since such a modification would form an anode where shrinkage during sintering is reduced, thereby preserving surface area and elevated levels of specific charge. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 20160141110) in view of Sungail et al. (US 2019/0272958).
Regarding claim 10, Djebara et al. disclose the claimed invention except for a tantalum powder has no more than about 50 ppm of an alkali metal. 
Sungail et al. disclose a tantalum powder having no more than about 50 ppm of an alkali metal (sodium) – [0120].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Djebara et al. with the .     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 6819544
US 4940490
US 4645533
US 4544403

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848